                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
v.                                                §                CASE NO. 4:16-CR-176
                                                  §
JAMES MORRIS BALAGIA (3)                          §


                                             ORDER

       On January 17, 2019, Defendant James Morris Balagia (“Defendant”) filed his Amended

Renewed Motion to Compel Discovery (“Amended Motion”) [Dkt. 243]. Defendant’s Amended

Motion supersedes his January 15 Motion [Dkt. 238]. Accordingly, Defendant’s January 15

Motion is denied as moot [Dkt. 238]. The Government shall file its response to the Amended

Motion no later than Tuesday, January 22, 2019. In addition to any response to the Amended

Motion to Compel, the Government shall advise the Court whether the present trial setting remains

realistic or appropriate in light of the remaining discovery disputes existing between the Parties.

       IT IS SO ORDERED.

       SIGNED this 18th day of January, 2019.




                                   ___________________________________
                                   Christine A. Nowak
                                   UNITED STATES MAGISTRATE JUDGE




ORDER – Page Solo
